DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                      
                                      Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                                      Specification
The abstract of the disclosure is objected to because abstract exceeds 150 words in length. Applicant is reminded of the proper language and format for an abstract of the disclosure.The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.2. The abstract of the disclosure is objected to because it does not avoid phrases which can be implied (is provided) and legal phraseology ("comprising", "comprises"), and . Correction is required. See MPEP § 608.01 (b).
                                                Claim Objections                                         
Claims 1-2, 5-10, 12 and 19-20 objected to because of the following informalities:
Claim 1 recites the limitation “the heat-conducting fluid pipe” in lines 5-6. It is suggested to amend the claim language to read -- “the heat-transfer fluid pipe” -- to be consistent with the previous term.
Claim 1 recites “the locating section”. It is suggested to amend the claim language to read -- “the channel-shaped locating section” -- to be consistent with the previous term.
Claim 1-2, 5-10, 12 and 19 recite the limitation “the ducts”. It is suggested to amend the claim language to read -- “the parallel ducts” -- to be consistent with the previous term.
Claim 1 recites the limitation “the ducts have a channel-shaped locating section and two tabs”. It is suggested to amend the claim language to read -- “each of the parallel ducts have a channel-shaped locating section and two tabs” -- for proper claim structure and to be consistent with the previous term.
Claim 1 recites the limitation “…the heat-conducting connection…” in line 9. It is suggested to amend the claim language to read -- “a heat-conducting connection” -- for proper claim structure.
Claim 8 recites the limitation “the locating sections”. It is suggested to amend the claim language to read -- “the channel-shaped locating sections of each of the parallel ducts” -- for proper claim structure and to be consistent with the previous term.
Claim 20 recites the limitation "a heat conducting heat conducting body". This limitation is interpreted to be a typographical error and should recite -- a heat conducting body --.
Claim 20 recites the limitation “the foil”. It is suggested to amend the claim language to read -- “the heat-conductive foil” -- to be consistent with the previous term.
Claim 20 recites the limitation “…they each form…” in line 11. It is suggested to amend the claim language to read -- “each of the foil strips form” -- for proper claim structure.
Claim 39 recites the limitation “condensed water” in lines 11-12. It is suggested to amend the claim language to read -- “the condensed water” -- for proper claim structure.
Claim 40 recites the limitation “the heat transfer surface”. It is suggested to amend the claim language to read -- “the heat exchange surface” -- to be consistent with the previous term.
   
                            Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cooling device” and “a collecting device” in claim 39.

Claim limitation “a cooling device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “cooling” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “a collecting device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “collecting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 39 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.                                                                                                                              A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

A collecting device treated as meaning device that collects via container and discharges condensed water in a controlled manner. See pars. 166 and 169.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).         
 
                                     Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-3, 10-12, 14, 20, 24-25, 39-40 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “the heat transfer fluid pipes” in last line, renders the claim indefinite because only one heat transfer fluid pipe is required previously in the claim. Does it mean that the heat transfer fluid pipe that is embedded in the sections of the parallel ducts or there are more than one heat transfer fluid pipes?
For examination purposes, based on the context of the claim limitations the limitation is being considered as -- “the heat transfer fluid pipe that is embedded in the sections of the parallel ducts” --.
Claim 1 recites the limitation “preferably” in the phrase “preferably parallel ducts" in line 5. The metes and bound of the claims are unclear when reciting the term “preferably”. More specifically, it is unclear if the claim limitations having the term “preferably” are required by the claim or are optional limitations. Therefore, the claim is indefinite. For examination purposes the recitation “preferably parallel ducts" is being considered as -- “parallel ducts" --.
Claim 2 recites the limitation “preferably” in the phrase “preferably faces away" in last line. The metes and bound of the claims are unclear when reciting the term “preferably”. More specifically, it is unclear if the claim limitations having the term “preferably” are required by the claim or are optional limitations. Therefore, the claim is indefinite. For 
Claim 3 recites the phrase “each of the heat transfer fluid pipes” in line 2, renders the claim indefinite because only one heat transfer fluid pipe is required previously in claim 1. Does it mean that the heat transfer fluid pipe that is embedded in the sections of the parallel ducts or there are more than one heat transfer fluid pipes?
For examination purposes, based on the context of the claim limitations the limitation is being considered as -- “each portion of the heat transfer fluid pipe that is embedded in the sections of the parallel ducts” --.
Claim 10 recites the limitations “…a wall thickness of at least about 10 µm and of at most about 100 µm, preferably at least about 15 µm and at most about 50 µm…” renders the claim indefinite because the metes and bounds of the claim is not clearly set forth. In other words, the use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. See MPEP 2173(c).
Claim 11 recites the limitations “…a wall thickness of at least about 10 pm and of at most about 100 pm, preferably at least about 15 pm and at most about 50 pm…” renders the claim indefinite because the metes and bounds of the claim is not clearly set forth. In other words, the use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the See MPEP 2173(c).
Claim 12 recites the limitations “…a wall thickness of at least about 0.5 mm and at most about 5 mm, preferably at least about 0.8 mm and at most about 1 to 2 mm…” renders the claim indefinite because the metes and bounds of the claim is not clearly set forth. In other words, the use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. See MPEP 2173(c).
Claim 14 recites “the heat transfer surface” in line 2. There is antecedent basis for this limitation since there is no mention of “heat transfer surface” previously. For examination purposes, the limitation is being considered as -- “a heat transfer surface” --.
Claim 20 recites the limitation “the longitudinal edges” in line 12. There is antecedent basis for this limitation since there is no mention of “longitudinal edges” previously. For examination purposes, the limitation is being considered as --“a longitudinal edges”--.
Claim 20 recites the limitation “a heat transfer fluid pipe" in line 13 which is confusing as it is unclear how it relates to the previous recitation of same limitation above in line 3. 
Claim 20 recites the phrase "…the predefined locations being preferably realized by a weakening, in particular perforation…" in lines 18-19, is unclear in its context, in order words, it is unclear what applicant is trying to claim here. 
Claim 20 recites the phrase “a heat-conducting heat conductor” in line 15, which is confusing as it is unclear how it relates to the previous recitation of “a heat-conducting body” above in line 2 of claim 20. For examination purposes, the limitation is being considered as --... the heat-conducting body...--.
Claim 20 recites the limitation “preferably” in the phrase “a cutting tool preferably integrated in a pressing tool" in line 19. The metes and bound of the claims are unclear when reciting the term “preferably”. More specifically, it is unclear if the claim limitations having the term “preferably” are required by the claim or are optional limitations. Therefore, the claim is indefinite. For examination purposes the recitation “a cutting tool preferably integrated in a pressing tool" is being considered as -- “a cutting tool integrated in a pressing tool" --.
Claim 24 recites the limitation “a pressing tool" in line 2, which is confusing as it is unclear how it relates to the previous recitation of same limitation above in last line of claim 20. For examination purposes, the limitation is being considered as --... the pressing tool...--.
Claim 25 recites the limitation “the duct” in line 2. There is antecedent basis for this limitation since there is no mention of “duct” previously. For examination purposes, 
Claim 39 recites the term “it” in phrase “away from it” is unclear what is referring to. For examination purposes, it is considered as -- “the contact surface” --.
Claim 40 recites “the heat transfer surface” in line 4. There is antecedent basis for this limitation since there is no mention of “heat transfer surface” previously. For examination purposes, the limitation is being considered as -- “a heat transfer surface” --.
Claim 49 recites the limitation “a collecting device" in line 2 which is confusing as it is unclear how it relates to the previous recitation of same limitation above in line 4 of claim 39. For examination purposes, the limitation is being considered as --...collecting device...--.
Claims 2-3, 5-8, 10-14, 19, 24-25, 27-28, 32, 39-40 and 49 are rejected based upon their dependency from claims 1 and 20.

Examiner’s note: Due to the excessive and numerous indefinite issues, the above list is potentially not complete and the Examiner requests that the applicant proof-read all claims for any remaining issues and make corrections to proceed the prosecution.

                                        Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 11, 13-14 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dieter et al. (EP3109559, see attached translation) in view of Gregory (US 2015/0136361).
In regards to claim 1, Dieter discloses a heat exchanger element (26, a surface heat exchanger; Figs. 5-7) for building panels (refer to par. 7, wherein heat exchanger on the building ceiling or wall) having a heat-conducting body (11, a carrier plate) together with a heat-transfer fluid pipe (14, pipe) which is made of capillary plastic tube (refer to par. 26) and which is connected in a heat-conducting manner to the heat conducting body (11), 
            the heat-transfer fluid pipe (14) being embedded in sections in preferably parallel ducts (heat conducting plates 16a, 16b, 16c, 16d is being considered as parallel ducts; refer Fig. 2) of heat-conducting material (material of heat conducting plates 16) in heat-conducting contact, wherein the ducts (16a-16d) have a channel-shaped locating section (circular section of ducts 16a-16d where the pipe is installed) and two tabs (left and right extensions of parallel ducts 16; Figs. 2-5) which are connected to the locating section, so that the ducts (16) are approximately Ω (as can be seen in Figs. 2-5) and wherein the tabs (left and right extensions of ducts 16; Figs. 2-5) are connected flat to the heat-conducting body (11) in order to establish the heat-conducting connection of the heat-conducting fluid pipe (14) to the heat-conducting body (11), (refer to par. 29), wherein the heat transfer fluid pipes (14).  
           Dieter does not explicitly disclose the heat transfer fluid pipes being arranged with a spacing of 1 to 5 cm. Gregory does however teach in par. 329 that the zone (71) requires closer spacing of the heat transfer fluid tube (10), (refer to par. 329; Figs. 7a and 7b), where space requiring higher heat transfer rates (refer to par. 329; Figs. 7a and 7b). In other words, optimization of closer spacing in between piping means more thermal energy being transferred; wider spacing in between piping means less thermal energy being transferred.     
        Therefore, the arrangements of the spacing between the heat transfer fluid pipes is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of lower or higher heat transfer rate from the pipe system to the environment (refer to par. 329; Figs. 7a and 7b). 
         Therefore, since the general conditions of the claim, i.e. the heat transfer fluid pipes being arranged with a certain spacing and design factors involved, were disclosed in the prior art by Gregory, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Dieter, by setting the heat transfer fluid pipes to be arranged with a spacing of 1 to 5 cm.
In regards to claim 2, Dieter meets the claim limitations as disclosed above in the rejection of claim 1. Further, Dieter discloses wherein the heat conducting body (11) comprises a heat transfer surface (17, a protective layer surface), which is a main surface of the heat conducting body (11) and is designed for heat exchange with an environment, and a mounting surface (12), which is a main surface of the heat conducting body (11), wherein the tabs (left and right tabs of 16) are connected to the mounting surface (12), (refer to par. 70, wherein fastened to the front side 12), wherein the mounting surface (12) preferably faces away from the heat transfer surface (17), (refer to Figs. 1a-1d).  
In regards to claim 3, Dieter meets the claim limitations as disclosed above in the rejection of claim 2. Further, Dieter discloses wherein each of the heat transfer fluid pipes (14) forms a straight section (a straight pipe section 14a, 14b, 14c, 14d) which is connected at one end to a flow distributor section (inlet section of pipe 14) and at another end to a return distributor section (outlet section of pipe14).  
In regards to claim 6, Dieter meets the claim limitations as disclosed above in the rejection of claim 1. Further, Dieter discloses wherein the tabs (left and right tabs of 16) of the ducts (16a-16d) are connected to the heat-conducting body (11) via a heat-conducting adhesive or a heat-conducting bonding agent (refer to par. 63, wherein heat conducting sheets 16 can be glued to the carrier plate 11; also par. 46).  
In regards to claim 7, Dieter meets the claim limitations as disclosed above in the rejection of claim 1. Further, Dieter discloses wherein the ducts (16a-16d) are connected to the heat-conducting body (11) by press joining or forming joining (refer to par. 63, wherein heat conducting sheets 16 can be glued to the carrier plate 11; also par. 46, which is equivalent to forming joining).  
In regards to claim 11, Dieter meets the claim limitations as disclosed above in the rejection of claim 1. Further, Dieter discloses wherein the heat conducting body (11) has a wall thickness of at least about 10 µm and of at most about 100 µm, preferably at least about 15 µm and at most about 50 µm (refer to par. 55).  
In regards to claim 13, Dieter meets the claim limitations as disclosed above in the rejection of claim 1. Further, Dieter discloses wherein the heat conducting body (11) has a wall thickness of at least about 0.5 mm and at most about 1 to 2 mm (refer to par. 55).  
In regards to claim 14, Dieter meets the claim limitations as disclosed above in the rejection of claim 1. Further, Dieter discloses wherein the heat conducting body (11) has on the heat transfer surface (17) a heat emission-optimized and/or heat absorption-optimized coating, or wherein the heat conducting body has a coating (refer to par. 74, wherein coating of the underside of the carrier plate 11) with an adsorbent or absorbent material on the heat transfer surface, or wherein the heat-conducting body has a coating on the heat-transfer surface for protection against physical or chemical environmental influences (refer to par. 55).  
In regards to claim 19, Dieter meets the claim limitations as disclosed above in the rejection of claim 1. Further, Dieter discloses wherein the heat conducting body (11) and/or the ducts are formed of aluminum or copper or an alloy or a composite material (refer to par. 61).  


Claims 5, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dieter et al. (EP3109559, see attached translation) in view of Gregory (US 2015/0136361), further in view of Michael et al. (WO2012/010272, see attached translation).
In regards to claim 5, Dieter meets the claim limitations as disclosed above in the rejection of claim 1. Further, Dieter discloses wherein an inner contour of the ducts (16a, 16b, 16c, 16d) is matched to an outer contour of the heat transfer fluid pipe (14), (as can be seen in Figs. 1-2).
          Dieter does not explicitly disclose an opening width of the ducts is smaller in cross-section than an outer dimension of the heat transfer fluid pipe in cross-section.  
          Michael discloses Heating or cooling element for a ceiling structure (refer to Fig.4) wherein an opening width (distance between the edges 1.6; refer to Figs. 1, 3 and 5) of the ducts (heat conducting profiles 1; Fig. 4) is smaller in cross-section than an outer dimension of the heat transfer fluid pipe (2) in cross-section (refer to par. 17, lines 116-118; Fig. 5).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieter to have an opening width of the ducts to be smaller in cross-section than an outer dimension of the heat transfer fluid pipe in cross-section as taught by Michael, in order to provide the pipe 2 to be clipped into the bulge 1.2, thus securing the pipe tightly in the bulge (refer to par. 17, lines 113-115).
In regards to claim 10, Dieter meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose wherein the ducts have a wall thickness of at least about 10 µm and of at most about 100 µm, preferably at least about 15 µm and at most about 50 µm. 
         Michael discloses Heating or cooling element for a ceiling structure (refer to Fig.4) wherein the ducts (heat conducting profiles 1; Fig. 4) have a wall thickness of at least about 10 µm and of at most about 100 µm, preferably at least about 15 µm and at most about 50 µm (refer to par. 17, lines 119-121).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieter to have the ducts wall thickness of at least about 10 µm and of at most about 100 µm, preferably at least about 15 µm and at most about 50 µm as taught by Michael, in order to improve the heat transfer between the duct wall and pipe refer to par. 17).
In regards to claim 12, Dieter meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose wherein the ducts have a wall thickness of at least about 0.5 mm and at most about 5 mm, preferably at least about 0.8 mm and at most about 1 to 2 mm.  
         Michael discloses Heating or cooling element for a ceiling structure (refer to Fig.4) wherein the ducts (heat conducting profiles 1; Fig. 4) have a wall thickness of at least about 10 µm and of at most about 100 µm, preferably at least about 15 µm and at most about 50 µm (refer to par. 17, lines 119-121).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieter to have the ducts wall thickness of at (refer to par. 17).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dieter et al. (EP 3109559, see attached translation) in view of Gregory (US 2015/0136361), further in view of Musgrave et al. (US 1,800,150).
In regards to claim 8, Dieter meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose wherein the locating sections of the ducts are embedded in a carrier component with grooves which are matched to an outer contour of the ducts and the carrier component is an insulation board.  
          Musgrave teaches a heating or cooling of the walls, floors or ceilings of a building (refer to Fig. 2) wherein the locating sections of the ducts (D) are embedded in a carrier component (B) with grooves (a2) which are matched to an outer contour of the ducts (D) and the carrier component (B) is an insulation board (slabs of cork insulating material; refer to page 2, col.1, lines 12-14).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieter to have the locating sections of the ducts to be embedded in a carrier component with grooves which are matched to an outer contour of the ducts and the carrier component to be an insulation board as taught by Musgrave, in order to obtain a better diffusion of the heat over, the material in which the said pipes are carried or supported from the surface (refer to page 1, col. 1, lines 15-19).


Claims 20, 24-25 and 32 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bitter et al. (DE102013008717, see attached translation) in view of Habisreitinger et al. (US 6,001,198).
In regards to claim 20, Bitter discloses a method of manufacturing a heat exchanger element (manufacturing method of a surface heat exchanger element 10, refer to par. 128; Figs. 1 and 8-9) comprising a heat conducting heat conducting body (11, a carrier plate) which has a heat transfer surface (54, under side surface), and a heat transfer fluid pipe (20, pipe) which is connected, heat-conductively to the heat conducting body (11), (as can be seen in Figs. 8-9), the method comprising:  
        arranging a heat-conductive foil (a flat heat-conducting sheet or foil 14; refer to par. 9 and 129) on a template (41) having grooves (44, receiving member) such that the grooves (42) are covered by the foil (as can be seen in Figs. 8-9); using foil strips (refer to par. 9 for foil strips, 14a-14f; Fig. 1) each covering a groove (44) as the foil, or       
         forming foil strips (14a-14f) each covering a groove from the foil; pressing the foil strips (14a-14f) into the respective groove (44), (via tool or press 39, as can be seen in Figs. 8-9), the foil strips (14a-14f) being so wide that, after pressing in, they each form a section pressed into the grooves (44) in the form of a channel (receiving channel 42; Fig. 8-9), and tabs (wings with surface 55; Fig. 8) projecting laterally at the longitudinal edges of the grooves (44), (as can be seen in Figs. 8-9); 
          inserting sections of a heat transfer fluid pipe (20) into the channel-shaped sections (42) of the foil strips (14a-14f) pressed into the grooves (as can be seen in Figs. 8-9); and connecting the tabs flatly with a heat-conducting heat conductor (adhesive-coated sections, refer to par. 136), wherein the foil strips (14a-14f) are formed when pressed into the grooves (44), (refer to Figs. 8-9), 
          Bitter fails to explicitly teach wherein the foil strips are formed when pressed into the grooves, by the foil tearing longitudinally between the grooves at predefined locations, the predefined locations being preferably realized by a weakening, in particular perforation, produced in the foil before the foil is arranged on the template, or the foil strips are formed in the foil arranged on the template by a cutting tool preferably integrated in a pressing tool for pressing the foil strips into the grooves.
        Habisreitinger teaches a method and apparatus for cutting through protective foil the foil strips are formed when pressed into the grooves, by the foil tearing longitudinally between the grooves at predefined locations (tear at the perforation lines; col.8, lines 10-15), the predefined locations being produced in the foil before the foil is arranged on the template (col.8, lines 4-19).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bitter to wherein configure the foil strips to be formed when pressed into the grooves while the foil arranged on the template by a cutting tool preferably integrated in a pressing tool for pressing the foil strips into the grooves as taught by Habisreitinger, in order to perform cutting operation can commence (refer to col.4, lines 35-39).        
In regards to claim 24, Bitter meets the claim limitations as disclosed above in the rejection of claim 20. Further, Dieter discloses wherein the foil taken up by a pressing tool (39, tool or press; par 124) for pressing the foil strips (44) into the grooves (42) (41) and then pressed into the grooves in one pull (as can be seen in Figs. 8-9).  
In regards to claim 25, Bitter meets the claim limitations as disclosed above in the rejection of claim 20. Further, Dieter discloses wherein the tabs (wings with surface 55; Fig. 8) of the ducts (42, channel) are connected to the heat-conducting body (11) via a heat-conducting adhesive (adhesive-coated sections, refer to pars. 136 and 108) or a heat-conducting bonding agent, wherein the adhesive or the bonding agent is applied in advance to the heat-conducting body (11), (refer to par. 108, wherein heat conducting sheet 14f can be glued to the underside 54 of the carrier plate 11; also Figs. 6-7).  
In regards to claim 32, Bitter meets the claim limitations as disclosed above in the rejection of claim 20. Further, Bitter discloses wherein the heat-conducting body (11) and/or the foil or foil strips (14a-14f) are made of aluminum or copper or an alloy or composite material (refer to par. 9).  

Claims 27 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bitter et al. (DE102013008717, see attached translation) in view of Habisreitinger et al. (US 6001198), further in view of Michael et al. (WO2012/010272, see attached translation).
In regards to claim 27, Bitter meets the claim limitations as disclosed above in the rejection of claim 20. Further, Bitter discloses wherein the template is made of an elastically flexible material (refer to par. 137, being deformable is being considered as elastically flexible), but fails to explicitly disclose an opening width of the channel-
        Michael discloses Heating or cooling element for a ceiling structure (refer to Fig.4) wherein an opening width (distance between the edges 1.6; refer to Figs. 1 and 5) of the channel-shaped portions (bulged portion 1.2 of heat conducting profiles 1; Fig. 4-5) of the foil strips pressed into the grooves is smaller in cross-section than an outer dimension of the heat transfer fluid pipe (2), (refer to par. 17, lines 116-118; Fig. 5).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bitter to have an opening width of the channel-shaped portions of the foil strips pressed into the grooves to be smaller than an outer diameter of the heat transfer fluid pipe as taught by Michael, in order to provide the pipe 2 to be clipped into the bulge 1.2, thus securing the pipe tightly in the bulge (refer to par. 17, lines 113-115).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bitter et al (DE102013008717, see attached translation) in view of Habisreitinger et al. (US 6,001,198), further in view of Musgrave et al. (US1,800,150).
In regards to claim 28, Bitter meets the claim limitations as disclosed above in the rejection of claim 20. Further, Bitter discloses wherein the heat conductive foil (14) is provided with an adhesive or a bonding agent on a surface (54) facing the template (41) prior to being arranged on the template (Figs. 8-9), which establishes a connection with the template (11) after the foil strips (14a-14f) have been pressed into the respective (44), but fails to explicitly teach the template being made of a heat and/or sound insulating material and remains on the heat exchanger element as an insulation board 
          Musgrave teaches a heating or cooling of the walls, floors or ceilings of a building (refer to Fig. 2) wherein the locating sections of the ducts (D) are embedded in a carrier component (B) with grooves (a2) which are matched to an outer contour of the ducts (D) and the carrier component (B) is an insulation board (slabs of cork insulating material; refer to page 2, col.1, lines 12-14).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bitter to have the locating sections of the ducts to be embedded in a carrier component with grooves which are matched to an outer contour of the ducts and the carrier component to be an insulation board as taught by Musgrave, in order to obtain a better diffusion of the heat over, the material in which the said pipes are carried or supported from the surface (refer to page 1, col. 1, lines 15-19).

Claims 39-40 and 49 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dieter et al. (EP3109559, see attached translation) in view of Gregory (US 2015/0136361), further in view of Schmidt (DE 3941618, see attached translation).
In regards to claim 39, Dieter discloses a building panel (refer to Fig. 6) comprising the heat exchanger element (heat exchanger element on the building ceiling or wall; par. 7) according to claim 1, which has a heat exchange surface (26, a surface heat exchanger; Fig. 6), the building panel having an area of at least 1m2 (refer to par. 85), but fails to disclose the remaining limitations of claim 39. 
           Schmidt teaches a heat exchanger element (heat transfer element 1, Fig. 1) for a building which has a heat exchange surface (24, 25; Fig. 6) further comprising a cooling device (a device for cooling including water cooling conduit 3; pars.1 and 47) and a collecting device (water channels 26 and 27 to collect and discharge condensed water; refer to par. 64), the cooling device being configured to cool the heat exchange surface (refer to par. 23), which is in contact with the ambient air, to a temperature below the dew point of the water vapour in the ambient air, the contact surface (24, 25) having an inclination to the horizontal so that condensed water can drain away from it, and wherein the collecting device is designed to collect and carry away condensed water in a controlled manner (refer to par. 64 and 25; wherein water channels 26 and 27 to collect and discharge condensed water; figures 6-8). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieter to include a cooling device and a collecting device to cool the heat exchange surface, which is in contact with the ambient air, where the contact surface having an inclination to the horizontal as taught by Schmidt, in order to collect and discharge condensed water, thus improve cooling efficiency (refer to par. 64).
In regards to claim 40, Dieter meets the claim limitations as disclosed above in the rejection of claim 39, but fails to explicitly teach wherein the building panel additionally has a facing wall for the heat exchanger element, wherein the facing wall being 
          Gregory does however teach in par. 349 that the building panel (roof panel 91; refer to Figs. 9a and b) additionally has a facing wall (92, a transparent sheet) being arranged at least a gap (94, air gap) in front of the heat transfer surface (93, conducting surface), and wherein the facing wall (92) conceals the heat exchanger element (elements below conducting surface 93), (refer to par. 349). In other words, optimization of more piping means more thermal energy transferred and less distance between piping; less piping means more thermal energy transferred and bigger distance between piping. Therefore, the arrangements of the spacing between the heat transfer fluid pipes is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of thermal bypass or air gap (refer to par. 349). 
           Therefore, since the general conditions of the claim, i.e. the facing wall for the heat exchanger element being arranged at least with a certain spacing or gap in front of the heat transfer surface and design factors involved, were disclosed in the prior art by Gregory, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Dieter, by setting the facing wall being arranged at least 10 cm in front of the heat transfer surface.
In regards to claim 49, Dieter meets the claim limitations as disclosed above in the rejection of claim 39. Further, Schmidt teaches wherein a collecting device (26, 27) is provided and connected to a collection container (36, Fig. 7 of Schmidt) configured to or water recovery system and/or is configured to be transported and emptied (refer to par. 64, wherein condensed water can collect and be discharged; also Figs. 6-8 of Schmidt).  

                                                        Conclusion 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T/Examiner, Art Unit 3763         
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763